Title: To James Madison from Christopher Greenup, 31 May 1801 (Abstract)
From: Greenup, Christopher
To: Madison, James


§ From Christopher Greenup
31 May 1801, Frankfort. Adds name of Walter Carr to list of qualified applicants for office of marshal of the district of Kentucky. Carr, “a Gentleman of much respectability and a good Republican, … has served this State in several important employments, and acquitted himself with Honour and integrity therein.”
 

   
   RC (DLC). 2 pp. Greenup held several state and federal offices and was governor of Kentucky, 1804–8 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 8:378 n. 5).


